                        Case 3:20-cv-02246-RS Document 15 Filed 05/06/20 Page 1 of 2



   1    JEAN-PAUL CIARDULLO, CA BAR NO. 284170
          jciardullo@foley.com
   2    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3500
   3    Los Angeles, CA 90071
        Telephone: 213-972-4500
   4    Facsimile: 213-486-0065
   5    ELEY O. THOMPSON (pro hac vice forthcoming)
          ethompson@foley.com
   6    FOLEY & LARDNER LLP
        321 N. Clark Street
   7    Suite 2800
        Chicago, IL 60654-5313
   8    Telephone: (312) 832-4359
        Facsimile: (312) 832-4700
   9
        RUBEN J. RODRIGUES (pro hac vice forthcoming)
  10    rrodrigues@foley.com
        FOLEY & LARDNER LLP
  11    111 Huntington Avenue, Suite 2500
        Boston, MA 02199-7610
  12    Telephone: (617) 342-4000
        Facsimile: (617) 342-4001
  13
        Attorneys for Defendant
  14    Koninklijke Philips N.V.
  15

  16                                    UNITED STATES DISTRICT COURT
  17                                 NORTHERN DISTRICT OF CALIFORNIA
  18

  19
             FITBIT, INC.,                                 Case No. 3:20-cv-2246-RS
  20
                                 Plaintiff,                KONINKLIJKE PHILIPS N.V.’s
  21
                                                           RULE 7.1 STATEMENT
                   v.
  22

  23         KONINKLIJKE PHILIPS N.V.,

  24                             Defendant.

  25

  26

  27

  28

                                                                                        RULE 7.1 STATEMENT
                                                                                      CASE NO. 3:20-CV-2246-RS
4812-4317-0748.1
                     Case 3:20-cv-02246-RS Document 15 Filed 05/06/20 Page 2 of 2



   1               Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Koninklijke Philips N.V. declares that
   2    it has no parent corporation and that no publicly held corporation owns 10% or more of its stock.
   3

   4        Dated: May 6, 2020                                    Respectfully Submitted,

   5                                                              /s/ Jean-Paul Ciardullo
                                                                  Jean-Paul Ciardullo, CA Bar No. 284170
   6
                                                                  FOLEY & LARDNER LLP
   7                                                              555 South Flower Street, Suite 3300
                                                                  Los Angeles, CA 90071-2411
   8                                                              Phone: (213) 972-4500
                                                                  Fax: (213) 486-0065
   9                                                              jciardullo@foley.com
  10
                                                                  Counsel for Defendant
  11                                                              Koninklijke Philips N.V.

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                                                 RULE 7.1 STATEMENT
                                                                                               CASE NO. 3:20-CV-2246-RS
4812-4317-0748.1
